Case: 15-30389      Document: 00513312332         Page: 1    Date Filed: 12/17/2015




                       REVISION December 17, 2015

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 15-30389                              FILED
                                                                        December 16, 2015
                                                                           Lyle W. Cayce
PAT HENSLEY,                                                                    Clerk

              Plaintiff - Appellant

v.

CITY OF SHREVEPORT; WILLIE SHAW, individually and in his official
capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-2331


Before SMITH, WIENER, and GRAVES, Circuit Judges.
PER CURIAM:*
       Former Shreveport Police Department officer Pat Hensley appeals the
summary judgment for alleged federal and Louisiana violations stemming
from a blood test for alcohol and narcotics administered at Defendants’ request.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30389    Document: 00513312332     Page: 2   Date Filed: 12/17/2015



                                 No. 15-30389
      Our thorough review of the briefs in this matter, the pertinent parts of
the record, the applicable law, and the arguments of counsel reveals no error.
The district court properly held that the blood test, which constituted a search,
was constitutional because Defendants’ individualized suspicion of wrongdoing
satisfied the reasonableness standard upon which noninvestigatory, work-
related searches rest. The district court similarly did not err in balancing
Defendants’ interests against Hensley’s privacy interest. Defendants’
articulated interests—including the need for supervision, control, and efficient
operation of the workforce and the interest in and responsibility for public
safety—clearly outweigh the intrusion on Hensley’s expectation of privacy. Our
findings foreclose Hensley’s additional arguments which flow from his
perception that Defendants violated his rights. Thus, we also find no violation
of Louisiana law.
      We, therefore, affirm the summary judgment and dismissal with
prejudice of all claims asserted by Hensley.
      AFFIRMED.




                                       2